Citation Nr: 1706145	
Decision Date: 03/01/17    Archive Date: 03/16/17

DOCKET NO.  11-14 147	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to a disability rating in excess of 20 percent for traumatic arthritis, right knee with history of chondromalacia and atrophy vastus medialis muscle.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and J. W.



ATTORNEY FOR THE BOARD

Jessica O'Connell, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from September 1982 to August 1985.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.

The record before the Board consists of the Veteran's electronic records located within the Veterans Benefits Management System (VBMS) and Virtual VA.

In August 2010, the Veteran appeared at  Decision Review Officer hearing, which was conducted at the RO.  In April 2013, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.  Transcripts of both hearings have been associated with the evidence of record.

When the case was before the Board in May 2014, it was remanded for further development and adjudicative action.  


REMAND

As an initial matter, the Board notes that the Veteran has claimed to be unemployable due to, at least in part, his right knee disability.  Accordingly, he has raised the issue of entitlement to TDIU and this issue has been added to the cover page.  See Rice v. Shinseki, 22 Vet. App. 447 (2009) (holding that a TDIU claim is part and parcel of an increased rating claim when raised by the record).  As discussed in detail below, the Veteran's increased rating claim for his right knee disability must be remanded; because any potential increase in this service-connected disability may have an effect on the outcome of his TDIU claim, the issue of entitlement to TDIU must also be remanded and deferred pending resolution of the increased rating claim.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).

Pursuant to the Board's May 2014 remand directives, the Veteran's claim was remanded to afford him a more recent VA examination to assess the current severity of his right knee disability and to obtain his Vocational and Rehabilitation Education (VRE) folder.  The Veteran was afforded a September 2014 VA examination, his VRE folder was obtained and associated with the evidence of record, and his claim was readjudicated in a January 2015 Supplemental Statement of the Case (SSOC).  Following issuance of the SSOC, additional evidence was added to the Veteran's claims file, to include VA treatment records and a May 2015 VA knee examination.  The Veteran has not waived his right to have this evidence considered by the originating agency in the first instance.  As such, a remand is required for that purpose.  See 38 C.F.R. § 19.31(b)(1) (2016).

Moreover, the Board recognizes that the U.S. Court of Appeals for Veterans Claims recently determined that the final sentence of 38 C.F.R. § 4.59 (2016) requires that VA examinations include joint testing for pain on active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  See Correia v. McDonald, 28 Vet. App. 158 (2016).  The September 2014 and May 2015 VA examination reports do not contain all the required range of motion testing, and the medical professionals who conducted the examinations did not indicate they were unable to conduct the required testing.  Accordingly, a new examination is required.

Following the examination, the originating agency must readjudicate the Veteran's claim.  In doing so, the originating agency must consider all applicable diagnostic codes pertaining to the Veteran's right knee disability, to include whether a temporary total rating under 38 C.F.R. § 4.30 (2016) is warranted.  The Board finds this necessary to point out given that in September 2007, Dr. R. B., a private physician, reviewed a magnetic resonance imaging (MRI) report from VA, and determined that the Veteran had difficulty with the anterior horn of the lateral meniscus as well as possible posterior medial meniscal pathology.  Additionally, in September 2009, the Veteran underwent a right knee arthroscopy and partial medial meniscectomy.

While this case is in remand status, development to obtain any outstanding medical records pertinent to the claims should also be completed, to include all VA treatment records dated from May 2015 to the present.

Accordingly, the case is REMANDED for the following action:

1.  Obtain any outstanding medical records pertinent to the Veteran's claim, to include all VA treatment records dated from May 2015 to the present.

2.  Schedule the Veteran for a VA examination to determine the current degree of severity of his service-connected right knee disability.  The examination results should be recorded using the most recent version of the Knee and Lower Leg Conditions Disability Benefits Questionnaire.  All pertinent evidence of record should be made available to and reviewed by the examiner.  Any indicated studies should be performed. 

Both passive and active range of motion testing should be performed, in weight-bearing and nonweight-bearing.  The examiner must conduct and record range of motion testing for BOTH knees.  See Correia v. McDonald, 28 Vet. App. 158 (2016).

If the examiner is unable to conduct any of the required testing, an explanation as to why this testing cannot be accomplished must be provided.

3.  The Veteran must be notified that it is his responsibility to report for the examination and to cooperate in the development of the claim and that the consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2016).  In the event that the Veteran does not report for the scheduled examination, documentation showing that he was properly notified of the examination must be associated with the record.

4.  Then, the Veteran's claims must be readjudicated.

The originating agency must specifically consider all potentially applicable diagnostic codes pertaining to the Veteran's right knee disability, to include, consideration of whether a total temporary rating is warranted under 38 C.F.R. § 4.30.

If any benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative must be provided with a Supplemental Statement of the Case and be given an adequate opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate action.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 


of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

